Citation Nr: 0837522	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  02-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1958 to July 
1977.  He died in April 2001.  The appellant is the veteran's 
widow. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The case was previously before the Board in August 2003.  The 
Board remanded the case for further development. 


FINDINGS OF FACT

1.  The veteran died in April 2001; the death certificate 
lists the immediate cause of death as intra-abdominal sepsis 
due to a perforated duodenal ulcer.  End stage renal disease 
and respiratory failure were also noted as significant 
contributing conditions.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral pterygium and a scar of the right 
third finger, each assigned a noncompensable rating; these 
disabilities were not causal or contributing factors in his 
death.  

3.  The cause of the veteran's death was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor was it otherwise causally related to the 
veteran's active duty service or to a service-connected 
disability. 




CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated August 2001, 
May 2003, May 2004 and October 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the requirements established by the Dingess 
case, the appellant was provided notice of what type of 
information and evidence was needed to substantiate the 
claim, but she was not provided with notice of the type of 
evidence necessary to establish a rating or effective date 
for the rating.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Where such an error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881, 886 (Fed. Cir. 2007).

In the present appeal, notice of the two Dingess elements 
regarding effective dates and disability ratings would not 
have operated to alter the outcome.  The Board notes that 
this appeal concerns only a determination of whether service 
connection is warranted for the cause of the veteran's death 
and, in any event, the Board finds below that service 
connection is not warranted; no rating or effective dates 
will be assigned and any questions as to such assignments are 
rendered moot. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the appellant's appeal.

The appellant's contentions appear to be that the veteran's 
cause of death was due to possible asbestos exposure during 
military service.   In August 2003 the Board remanded this 
case for further development.  The Appeals Management Center 
(AMC) subsequently procured listed personnel records and 
treatment records from Scripps Hospital.  The Appeals 
Management Center also requested identified treatment records 
from San Diego Naval Medical Center.  Their response 
indicated that the records were retired to the National 
Personnel Records Center (NPRC).  The AMC requested those 
records from the NPRC, but from the NPRC's response it 
appears that they are not in possession of the records.  As 
the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1, Party 
VI, 7.21.  The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administration protocols of these guidelines.  See Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  The guidelines states that inhalation 
of asbestos fibers can produce fibrosis and tumor, most 
commonly interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusion and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  Thus person with asbestos exposure 
have increase incidence of bronchial, lung, pharyngolaryngeal 
gastrointestinal and urogenital cancer.

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
During World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21b. 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that this did not create a presumption of exposure to 
asbestos.  Medical nexus evidence is required in claims for 
asbestos related disease related to alleged asbestos exposure 
in service.  VAOGCPREC No. 04-00.  Essentially, this means 
that VA must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
Generally, the cause of a veteran's death will be considered 
to be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran.  38 C.F.R. § 3.312(a).  For a service-
connected disability to be considered the principal or 
primary cause of death, it must be singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1). 

A certificate of death on file shows that the veteran died in 
April 2001.  The immediate cause of death was recorded as 
intra-abdominal sepsis due to a perforated duodenal ulcer of 
unknown etiology.  End stage renal disease and respiratory 
failure were also noted as significantly contributing to 
death.  No autopsy was performed.  

The appellant seeks service connection for the cause of the 
veteran's death.  In substance, she contends that exposure to 
asbestos in service caused or contributed to the cause of his 
death.  In other words, the appellant believes that the 
veteran's in-service exposure to asbestos led to his 
development of renal disease and respiratory failure.  

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of an in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

There is no question that the first element has been met.  
The Board's discussion will therefore focus on the latter two 
requirements.  With respect to the requirement that there be 
evidence of an in-service incurrence or aggravation, the 
Board notes that a review of the evidence does not suggest 
that duodenal ulcer, renal disease or respiratory disease was 
present in service, and the appellant does not so contend.  
The veteran's service medical records are completely devoid 
of any such complaints. 

The veteran's service-connected disabilities at the time of 
his death were bilateral pterygium and a scar on the right 
third finger.  Service connection was denied for diabetes 
mellitus, arthritis in both hands and a right shoulder 
condition.  The veteran's private medical records, the 
hospital report and the death certificate make no reference 
whatsoever to the veteran's service-connection disabilities.

With respect to in-service injury, the Board notes that the 
appellant has submitted only a vague statement to the effect 
that the veteran "may have been exposed to asbestos."  
However, there is no indication in the service medical 
records or elsewhere in the record of any specific incident 
of chemical exposure in service, and the appellant has 
offered no proof of such.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence); see also 38 U.S.C.A. § 5107(a) (it is the 
claimant's responsibility to support a claim for VA 
benefits).  Accordingly, the appellant's contention that the 
veteran was exposed to asbestos in service is without merit.

Additionally, the Board notes that the appellant has 
submitted no medical evidence that asbestos exposure in 
service caused any specific disability or the veteran's 
death.  The only evidence in the appellant's favor is her own 
statement that she believes that the veteran's death is 
related to asbestos exposure in service.  She has presented 
no corroborating evidence supporting this claim.  The 
appellant, as a lay person, lacks appropriate medical 
training and is therefore not competent to provide a 
probative opinion on a medical matter.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997). 

For the reasons stated above, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


